Citation Nr: 0905920	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic diabetes 
mellitus claimed as the result of Agent Orange exposure.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's tinnitus, to include 
entitlement to a separate compensable evaluation for each 
ear.  


REPRESENTATION

Appellant represented by:	 Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from May 1964 to May 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which, in pertinent 
part, denied service connection for chronic diabetes mellitus 
claimed as the result of Agent Orange exposure.  In January 
2003, the RO, in pertinent part, established service 
connection for tinnitus and assigned a 10 percent evaluation 
for that disability.  In August 2005, the Board remanded the 
Veteran's claim of entitlement to service connection for 
chronic diabetes mellitus claimed as secondary to Agent 
Orange exposure to the RO for additional action.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a decision of the Board which concluded that no more than a 
single 10 percent evaluation could be assigned for tinnitus, 
whether perceived as bilateral or unilateral, under pre-June 
13, 2003, regulations.  The Department of Veterans Affairs 
(VA) disagreed with the Court's decision in Smith and 
appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of the VA imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay included the issue as 
presented in the instant appeal where a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and an evaluation for tinnitus of greater than 10 percent was 
sought.  On June 19, 2006, the Federal Circuit issued a 
decision in the appeal of Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  On July 10, 2006, as a consequence of that 
holding, the Secretary rescinded the stay that had been 
imposed on all claims affected by Smith and directed the 
Board to resume adjudication of the previously stayed claims.  

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the Court 
reversed a Board decision which denied service connection for 
diabetes mellitus claimed as a result of herbicide upon its 
determination that, while the appellant had served in the 
waters off the shore of the Republic of Vietnam, such service 
did not warrant application of the presumption of herbicide 
exposure as the appellant had never set foot on land in that 
country.  The Secretary of the VA subsequently imposed a stay 
at the Board on the adjudication of cases affected by the 
Court's decision in Haas.  In May 2008, the Federal Circuit 
issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008) wherein it reversed the Court and held that the 
Court had erred in rejecting the VA's interpretation of 38 
C.F.R. § 3.307 (a)(6)(iii) as requiring a servicemember's 
presence at some point on the landmass or inland waters of 
Vietnam in order to benefit from the regulation's 
presumption.  On January 22, 2009, the Secretary rescinded 
the stay that had been imposed on all claims affected by Haas 
and directed the Board to resume adjudication of the 
previously stayed claims.  

The issue of service connection for chronic diabetes mellitus 
claimed as the result of Agent Orange exposure is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  The Veteran's February 2001 claim for service connection 
for tinnitus was received by the RO on February 14, 2001.  

2.  A 10 percent evaluation is currently in effect for the 
Veteran's tinnitus.  The evaluation is the maximum schedular 
evaluation assignable for tinnitus.  


CONCLUSION OF LAW

An initial evaluation in excess of 10 percent and/or a 
separate compensable evaluation for each ear may not be 
assigned for tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.87, 
Diagnostic Code 6260 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
evaluation of the Veteran's tinnitus, the Board observes that 
the facts are not in dispute in the instant case.  Resolution 
of the Veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
evaluations for tinnitus.  As will be shown below, the Board 
finds that the Veteran is already receiving the maximum 
evaluation available for tinnitus under the applicable rating 
criteria.  Regardless of whether the Veteran's tinnitus is 
perceived as unilateral or bilateral, the outcome of this 
appeal does not change.  Therefore, because no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the Veteran in substantiating the 
claim).  


II.  Tinnitus 

A.  Historical Review

The Veteran's February 2001 claim for service connection for 
tinnitus was received by the RO on February 14, 2001.  The 
report of a January 2003 VA examination for compensation 
purposes notes that the Veteran was diagnosed with chronic 
tinnitus.  In January 2003, the RO established service 
connection for tinnitus and assigned a 10 percent evaluation 
for that disability.  

In the Veteran's January 2003 notice of disagreement, the 
accredited representative advanced that separate initial 10 
percent evaluations were warranted for the Veteran's 
tinnitus.  

B.  Evaluation

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  Prior to June 13, 
2003, recurrent tinnitus warranted a 10 percent evaluation.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  

On June 13, 2003, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 4.87.  The amended regulation 
clarifies that recurrent tinnitus warrants a 10 percent 
evaluation.  Only a single evaluation is to be assigned for 
recurrent tinnitus no matter whether the sound is perceived 
in one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2008).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the Court 
held that the version of 38 C.F.R. § 4.87, Diagnostic Code 
6260 in effect prior to June 13, 2003, required the 
assignment of separate compensable evaluation for each ear.  
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit held that the Court erred in not deferring to 
the VA's interpretation of 38 C.F.R. §§ 4.25(b), 4.87, 
Diagnostic Code 6260, which directed the assignment of a 
single evaluation for tinnitus regardless of whether the 
disability was unilateral or bilateral in nature.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the  Veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under Diagnostic Code 6260, as in 
effect both prior and subsequent to June 13, 2003.  On this 
point, the denial of the Veteran's claim is based on a lack 
of entitlement under the law.  The law, in particular the 
regulation governing schedular evaluation of tinnitus, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board notes that the evidence of record does not suggest 
that symptoms attributable to tinnitus would be more 
appropriately evaluated under any alternate diagnostic code.  
There is neither evidence nor argument that tinnitus 
manifests in symptoms other than ringing in the ear or that 
such results in unusual disability to render impracticable 
application of the Rating Schedule.  Thus, the Board finds no 
basis upon which to assign a higher evaluation despite 
consideration of the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (2008), to include 
38 C.F.R. § 3.321(b)(1) (2008).  


ORDER

An initial evaluation in excess of 10 percent for the 
Veteran's tinnitus, to include entitlement to a separate 
evaluation for each ear, is denied.  


REMAND

The Veteran asserts that service connection is warranted for 
chronic diabetes mellitus as he was in the Republic of 
Vietnam while on shore leave from the U.S.S. Valley Forge and 
must be presumed to have been exposed to Agent Orange.  In an 
August 2002 written statement, the Veteran related an episode 
in which he and several other sailors went on shore leave in 
Da Nang, Republic of Vietnam; there was some confusion about 
their return to the U.S.S. Valley Forge; and a Captain's Mast 
was held to resolve the issue.  

In its August 2005 Remand instructions, the Board directed 
the RO to request:

B.  The deck logs for the U.S.S. Valley 
Forge (LPH-8) for the period from 
December 25, 1967, to January 23, 1968, 
and for all other specific periods for 
which it can be determined that the 
Valley Forge operated in the area of Da 
Nang.  

The RO subsequently contacted the National Archives and 
Records Administration and requested the relevant deck logs.  
In March 2007, the National Archives and Records 
Administration responded that "deck logs do not contain 
information that documents that a veteran set foot in 
Vietnam."  The copies of the requested deck logs were not 
forward for incorporation into the record.  There is no 
indication that the relevant deck logs are unavailable.  
Indeed, the Board notes that deck logs from the U.S.S. Valley 
Forge dated in 1965 were previously requested and 
incorporated into the record.  While acknowledging that the 
RO attempted to comply with the Board's remand instructions, 
the Court has held that the RO's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008); and the Court's 
holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) are fully met.  

2.  Then again request that copies of the 
deck logs for the U.S.S. Valley Forge for 
the period from December 25, 1967, to 
January 23, 1968, and all other periods 
for which it can be determined that the 
vessel operated in the area of Da Nang, 
Republic of Vietnam, be forwarded for 
incorporation into the record.  
3.  Then readjudicate the issue of the 
Veteran's entitlement to service 
connection for chronic diabetes mellitus 
claimed as the result of Agent Orange 
exposure with express consideration the 
provisions of 38 U.S.C.A. § 1116 (West 
2002) and 38 C.F.R. §§ 3.307, 3.309(e) 
(2008), and the Federal Circuit's 
decision in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).  If the benefit sought 
on appeal remains denied, the Veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


